LEVINE, J.
Epitomized Opinion.
This case came from the Cuyahoga Common Pleas to the Court of Appeals and plaintiff in error herein asks for an injunction and equitable relief to restrain the Board of Education of Cuyahoga County School District from consolidating the Brook Park Village School District with that of the Berea School District, and from thereby creating a new school district to be known as the Berea School Village District.
On May 31, 1924, the Cuyahoga District adopted a resolution providing for such new school district. On June 28, 1924, a remonstrance petition was filed with the Cuyahoga County Board containing signatures of 1728 persons. Two days later a petition signed by 725 persons who had signed said remonstrance was filed with said Board asking that their names be withdrawn therefrom.
Two questions are submitted to the Court of Appeals:
1. Was the remonstrance signed by a majority of the qualified electors of the proposed consolidated district ?
2. May those signing remonstrance petition withdraw their names after it has been filed?
Brook Park District claims that total votes cast against proposed consolidation in the election preceding the drawing up of remonstrance was 1875, showing that said petition was signed by a majority of the qualified electors.
The Court of Appeals held:
' First. In order that Brook Park District be entitled to relief asked for, strict compliance with 4736 GC, providing that a majority of qualified electors sign the remonstrance petition, is necessary. The fact that the total vote cast at the preceding election was 1875 does not enable the court to say what the number was, hence,
Second. Proof is lacking that remonstrance petition was signed by a majority of electors residing in combined districts. Judgment accordingly.